DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 11/21/2019 and 8/20/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Each has been placed in the application file, but the information referred to therein has not been considered.  No English translation has been provided for Non-Patent Literature Document 16 on the IDS dated 11/21/2019 or any of Foreign Patent Documents 1-9 on the IDS dated 8/20/2021.  
Further, the IDS dated 11/21/2019 has not been signed by the applicant or representative as required in accordance with CFR 1.33, 10.18 and the information referred to therein has not been considered.

Claim Objections
Claims 4-6, 9-10 are objected to because of the following informalities:  Claim 4 recites “the plurality of video frames are decided to be same”, Claims 5, 9, 10 recite “a plurality of video frames are same”, and Claim 6 recites “a same abnormal region”.  For clarity, each of these phrases should include the word “the” such that the limitations read “the same”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detection unit” in Claims 1, 5-8
“display control unit” in Claims 1-4, 9-12
“deciding unit” in Claims 4-5, 9-10
“specification reception unit” in Claims 8-10
“second detection unit” in Claims 11-12
Insufficient support has been provided for each of the limitations listed above.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “detection unit” recited in Claims 1, 5-8 is described in the Specification, particularly in paragraph [0051], but insufficient structure has been provided to show how the abnormal region is detected, the video frames are displayed, and the video frames are recorded as required by the claim limitations. 
The “display control unit” recited in Claims 1-4, 9-12 is described in the Specification, particularly in paragraphs [0103-107], but insufficient structure has been provided to show how one or more video frames are displayed as required by the claim limitations.
The “deciding unit” recited in Claims 4-5, 9-10 is described in the Specification, particularly in paragraphs [0056-57], but insufficient structure has been provided to show if abnormal regions detected from video frames are the same as required by the claim limitations.
The “specification reception unit” recited in Claims 8-10 is described in the Specification, particularly in paragraphs [0095-98], but insufficient structure has been provided to show how an input is received or specified as required by the claim limitations.
Claims 11-12 is described in the Specification, particularly in paragraphs [0117-120], but insufficient structure has been provided to show how a predetermined action by a user can be detected as required by the claim limitations.
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 recite the limitation "the video including the video frame generated after the video frame in a second region of the display device" in lines 6-7 and 7-8, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claims 3, 5, 8 recite “a plurality of video frames” in lines 2, 3-4, and 3-4, respectively.  This limitation is indefinite because it is unclear if the term refers to the same “video frames constituting the video” recited in Claim 1, line 5.
Further, Claims 4, 9, 10 recite the limitation "a plurality of video frames" respectively in lines 3-4.  This limitation is indefinite because it is unclear if the term refers to the same “video frames constituting the video” recited in Claim 1, line 5 or any other recitation of “a plurality of video frames" in Claims 3, 5, or 8 as detailed above.
The phrase “some video frames” in Claim 5 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specification paragraph [0054] discloses displaying “some (for example, one) of the 
Claim 6 recites the limitations “the video frame” in lines 2, 3, 4, and 5, “the highest likelihood” in line 2, “the shortest distance” in line 3, “the center position” in line 4, “the highest contrast” and “the entire image region” in line 5, and “the highest contrast in the abnormal region” in lines 5-6.  There is insufficient antecedent basis for each of these limitations in the claim.

Claim limitations “detection unit”, “display control unit”, “deciding unit”, “specification reception unit”, and “second determination unit” in Claims 1-12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations have no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 14, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180249900 A1 by Imaizumi et al. (hereinafter “Imaizumi”).
Regarding Claim 1, Imaizumi discloses an information processing apparatus (video processor 31; [0027-28]; Fig. 1) comprising: a detection unit that detects an abnormal region in an inside of a body from a video in which the inside of the body is imaged (detecting section 34 detects lesion candidate region L; [0032-33]; Fig. 2); and a display control unit (display section 41) that displays a video frame from which the abnormal region is detected among video frames constituting the video in a first region of a display device (image G4 on display G; [0041-42]), and displays the video including the video frame generated after the video frame in a second region of the display device (movie G1 on display G; [0066]; Fig. 6).
Regarding Claim 2, Imaizumi discloses the information processing apparatus according to claim 1.  Imaizumi further discloses wherein the display control unit displays a first display indicating a position 
Regarding Claim 5, Imaizumi discloses the information processing apparatus according to claim 1.  Imaizumi discloses the apparatus further comprising: a deciding unit that decides whether abnormal regions detected from a plurality of video frames are same (continuous-detection determining section 35 determines if a first and second candidate lesion region are the same; [0040]; Fig. 2), wherein the detection unit displays some video frames of the plurality of video frames in the first region when the abnormal regions detected from the plurality of video frames are decided to be same (display section 41 displays lesion candidate region L for the image G; [0040-41]).
Regarding Claim 7, Imaizumi discloses the information processing apparatus according to claim 1.  Imaizumi further discloses wherein the detection unit records the video frame from which the abnormal region is detected in a storage unit (lesion candidate region L output from detecting section 34 and stored in memory 36d).
Regarding Claim 14, Imaizumi discloses a control method executed by a computer (detection by video processor 31 including CPU control; [0027-28, 113]; Fig. 1), the method comprising: detecting an abnormal region in an inside of a body from a video in which the inside of the body is imaged (detecting section 34 detects lesion candidate region L; [0032-33]; Fig. 2); and displaying a video frame from which the abnormal region is detected among video frames constituting the video in a first region of a display device (image G4 on display G; [0041-42]), and displaying the video including the video frame generated after the video frame in a second region of the display device (movie G1 on display G; [0066]; Fig. 6).
Regarding Claim 27, Imaizumi further discloses a non-transitory computer-readable storage medium storing a program causing a computer to execute each step of the control method according to claim 14 (processing programs realized by a CPU; [0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 3-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of US 20080009669 A1 by Ozawa et al. (hereinafter “Ozawa”).
Regarding Claim 3, Imaizumi discloses the information processing apparatus according to claim 2.  Imaizumi does not disclose wherein the display control unit displays a plurality of the video frames from which the abnormal region is detected in the first region.  However, Ozawa discloses an image processing device which detects an abnormal area in an area imaged by an endoscope.  When the abnormal area is detected, a monitor 4 displays a still image 99 in a main display area 100 and thumbnail images in a thumbnail display area 101 ([0074-77]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Imaizumi to display a plurality of frames as disclosed by Ozawa with the benefit of allowing easier recognition of the abnormal are constituted by the thumbnail images (Ozawa [0077]).
Regarding Claim 4, Imaizumi as modified by Ozawa discloses the information processing apparatus according to claim 3.  Imaizumi discloses the apparatus further comprising: a deciding unit that decides whether abnormal regions detected from a plurality of video frames represent a same abnormality (continuous-detection determining section 35 determines if a first and second candidate lesion region are the same; [0040]; Fig. 2), wherein the display control unit performs: displaying a same first display for the abnormal regions when the abnormal regions detected from the plurality of video frames are decided to be same (display section 41 displays lesion candidate region L for the image G; [0040-41]), and displays a different first display for the abnormal regions when the abnormal regions detected from the plurality of video frames are decided to be different from each other (if lesion candidate region L cannot be determined, an image is output without emphasis or notification processing; [0056]; Fig. 4).
Imaizumi does not disclose wherein the display control unit displays a plurality different first displays.  However, Ozawa discloses monitor 4 which displays a still image 99 in a main display area 100 and thumbnail images in a thumbnail display area 101.  The thumbnail images can be taken at times one, 
Regarding Claim 8, Imaizumi discloses the information processing apparatus according to claim 7.  Imaizumi does not disclose a specification reception unit or recording a video frame in a discriminable manner in the storage unit.  However, Ozawa discloses an image processing device which detects an abnormal area in an area imaged by an endoscope.  When the abnormal area is detected, abnormality determination circuit 51 outputs a signal to save captured images to temporary memory 53.  Abnormal position display circuit 52 controls the display of image data stored in the temporary memory 53 as well as a superimposed marked the abnormal region ([0069]).  The still image data is stored in the temporary memory 53 such that a plurality of thumbnail frames taken before a normal image can be displayed in time order in the thumbnail display area 101 on monitor 4 ([0074-77]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Imaizumi to display a plurality of frames as disclosed by Ozawa with the benefit of allowing easier recognition of the abnormal are constituted by the thumbnail images (Ozawa [0077]).
Regarding Claim 9, Imaizumi as modified by Ozawa discloses the information processing apparatus according to claim 8.  Imaizumi discloses the apparatus further comprising: a deciding unit that decides whether abnormal regions detected from a plurality of video frames are same (continuous-detection determining section 35 determines if a first and second candidate lesion region are the same; [0040]; Fig. 2), wherein, when a second video frame is specified as the input to the specification reception unit, the display control unit displays a predetermined display in a first video frame displayed in the first region or in a periphery of the first video frame (observation image G1 is sequentially output for display; [0030]; Figs. 6-7), the second video frame being decided to include a same abnormal region as the abnormal region detected from the first video frame (lesion candidate region L detected for each image; [0037-38]; Fig. 7).
Regarding Claim 10, Imaizumi as modified by Ozawa discloses the information processing apparatus according to claim 8.  Imaizumi discloses the apparatus further comprising: a deciding unit that .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of US 20160148053 A1 by Matsuzaki (hereinafter “Matsuzaki”).
Regarding Claim 6, Imaizumi discloses the information processing apparatus according to claim 5.  Imaizumi does not disclose wherein the detection unit displays the video frame having the highest likelihood of that the abnormal region represents an abnormality, the video frame having the shortest distance between the abnormal region and the center position of the video frame, the video frame having the highest contrast in the entire image region, or the video frame having the highest contrast in the abnormal region in the first region, among the plurality of video frames from which a same abnormal region is detected.  
However, Matsuzaki discloses an image processing device for identifying and displaying feature areas within a captured image.  A representative image may be selected for display based on size, position, color, texture, or detection reliability characteristics.  Specifically, an image found to have a high reliability in the detection process can be considered to have a high likelihood of representing an abnormality in the image ([0140]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Imaizumi with the display selection disclosed by Matsuzaki with the benefit of improving image selection and reducing the number of images required to perform the detection process (Matsuzaki [0155]).   

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of US 20080161645 A1 by Goldwasser et al. (hereinafter “Goldwasser”).
Claim 11, Imaizumi discloses the information processing apparatus according to claim 1.  Imaizumi discloses the apparatus further comprising: a second detection unit that detects a predetermined action (feature-value calculating section 34a determines a predetermined feature of observation image G1; [0032-34]; Fig. 2), wherein, when the predetermined action is detected, the display control unit displays a predetermined display (observation image G1 is sequentially output for display) in the video frame that includes the detected abnormal region and is displayed in the first region, or in a periphery of the video frame (lesion candidate region L in observation image G1; [0030-32]; Figs. 6-7).
Imaizumi does not disclose a predetermined action by the user to the detected abnormal region or a periphery of the abnormal region.  However, Goldwasser discloses an apparatus for use in medical procedures capable of detecting and treating abnormal tissue areas.  To characterize a tissue, a user can spray or inject a dye into the affected area such that the dye is accumulated by a malignant tissue.  Gastrointestinal tool 12 then characterizes the malignant tissue based on optical or chromatic characteristics to perform the procedure ([0133]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detection process disclosed by Imaizumi to include the user action disclosed by Goldwasser with the benefit of providing a photodynamic diagnosis and treatment method (Goldwasser [0144]).
Regarding Claim 12, Imaizumi discloses the information processing apparatus according to claim 1.  Imaizumi discloses the apparatus further comprising: a second detection unit that detects a predetermined action (feature-value calculating section 34a determines a predetermined feature of observation image G1; [0032-34]; Fig. 2), wherein the display control unit does not display the video frame (image data is output and only an observation image G1 is displayed; [0030]; Figs. 3-4) including the detected abnormal region in the first region when the predetermined action is detected (lesion candidate region L detected for each image; [0037-38]; Fig. 7).
Imaizumi does not disclose a predetermined action by the user to the detected abnormal region or a periphery of the abnormal region.  However, Goldwasser discloses an apparatus for use in medical procedures capable of detecting and treating abnormal tissue areas.  To characterize a tissue, a user can spray or inject a dye into the affected area such that the dye is accumulated by a malignant tissue.  Gastrointestinal tool 12 then characterizes the malignant tissue based on optical or chromatic 
Regarding Claim 13, Imaizumi as modified by Goldwasser discloses the information processing apparatus according to claim 11.  Imaizumi does not disclose wherein the predetermined action by the user is an action of changing a color or intensity of light irradiated to the detected abnormal region or the periphery of the abnormal region, an action of performing dye spraying or coloring in the detected abnormal region or the periphery of the abnormal region, an action of administering water or a medicine to the detected abnormal region or the periphery of the abnormal region, or an action of collecting a tissue of the detected abnormal region or the periphery of the abnormal region.
However, Goldwasser discloses characterizing a tissue by spraying or injecting a dye into the affected area such that the dye is accumulated by a malignant tissue.  Gastrointestinal tool 12 then characterizes the malignant tissue based on optical or chromatic characteristics to perform the procedure ([0133]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detection process disclosed by Imaizumi to include the user action disclosed by Goldwasser with the benefit of providing a photodynamic diagnosis and treatment method (Goldwasser [0144]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200126223 A1
US 20200065970 A1
US 20150078615 A1
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795